EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor (Reg. No. 50,376) on November 9, 2021.
The application has been amended as follows: 

5. (Currently Amended) A data processing circuit comprising:
a read clock generation circuit configured to output, as a a , wherein the preliminary read clock signal is selected from the plurality of divided clock signals; and
a first in first out (FIFO) circuit configured to receive input data in response to the write clock signal, and output the input data as output data in response to the read clock signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Goller et al., U.S. Patent Application Publication No. 2007/0075877, discloses a system to adjust the timing of a read clock signal for a FIFO relative to a write clock signal based on monitoring of read and write select pointers [para. 0003].
Co et al., U.S. Patent No. 5,502,750, discloses a system that provides a read clock to a buffer by selecting one of a plurality of multiphase clocks to a divider [Fig. 3].
[Fig. 1].
Burch et al., U.S. Patent No. 5,619,506, discloses a system that performs a phase comparison on a read and write clock, and provides an output from the phase comparison to a control logic that selects the read clock signal [Fig. 2].
Chen, U.S. Patent Application Publication No. 2009/0213033, discloses a system that employs a multiplexer to select from a plurality of read clock signals to supply to a clock input of a buffer controller [Fig. 3].
Ueno, U.S. Patent Application Publication No. 2002/0019952, discloses a system that selects one of a plurality of divided clock signals to output as the read clock for a FIFO [Fig. 3, 5].
The prior art does not teach or suggest, alone or in combination, a read clock generation circuit comprising: 
a multiplexer configured to select one of a plurality of divided clock signals in response to a selection signal, and output the selected divided clock signal as a preliminary read clock signal; 
a detection circuit configured to generate a detection signal based on a result of a phase comparison between the preliminary read clock signal and a write clock signal, the detection signal indicating detection of a divided clock signal having a fastest second edge after a first edge of the write clock signal, among the plurality of divided clock signals; 
a counter configured to count the write clock signal in response to the detection signal to generate the selection signal; and 
a correction circuit configured to deactivate the preliminary read clock signal during an invalid section determined in response to the detection signal to output a read clock signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov